Citation Nr: 0503694	
Decision Date: 02/11/05    Archive Date: 02/22/05

DOCKET NO.  03-17 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an increased initial rating in excess of 30 
percent for post-traumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

W. Yates, Counsel




INTRODUCTION

The veteran served on active duty from November 1943 to 
January 1946.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from an August 2002 RO decision which granted service 
connection for PTSD, and assigned thereto an initial 
disability rating of 30 percent, effective from June 2002.  
In September 2002, the veteran filed a notice of disagreement 
with the RO's assigned initial disability rating for his 
PTSD. A statement of the case was issued by the RO in April 
2003, and the veteran perfected his appeal in June 2003.


FINDINGS OF FACT

The veteran's PTSD symptoms produce occupational and social 
impairment with reduced reliability and productivity due to 
various symptoms.  


CONCLUSION OF LAW

The criteria for an initial evaluation of 50 percent for PTSD 
have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.130, Diagnostic Code 9411 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran served on active duty in the Army from November 
1943 to January 1946.  His separation qualification record 
noted his military occupational specialty as assistant squad 
leader for an engineer combat battalion.  His entrance 
examination, dated in October 1943, noted essentially normal 
findings throughout.  His separation examination, performed 
in January 1946, was silent as to any psychiatric disorders.  

In June 2002, the veteran filed a claim seeking service 
connection for PTSD.  Medical treatment records, dated from 
April 2001 to July 2004 were obtained by the RO form multiple 
VA medical centers.

A treatment report, dated in June 2001, noted the veteran's 
complaints of nightmares and flashbacks.  Mental status 
examination revealed him to be alert, tense, cooperative, and 
dressed with average care.  His speech was overproductive, 
circumstantial and goal directed most of the time.  Mood was 
anxious and mildly depressed.  He denied any suicidal or 
homicidal ideations or hallucinations.  A November 2001 
treatment report noted diagnoses of major depressive disorder 
and PTSD.  A May 2002 treatment report noted his complaints 
of nightmares and flashbacks, with reduced frequency.  Mental 
status examination revealed him to be alert, neat, and 
cooperative.  His speech was talkative, circumstantial, 
pressured, coherent, and relevant.  Mood was neutral, and he 
denied any suicidal or homicidal ideations or hallucinations.  
The report listed a global assessment of functioning (GAF) 
score of 51.  

A neuropsychological consultation, dated in June 2002, 
indicated that the veteran underwent a variety of testing, 
and the results indicated that his cognitive and memory 
functioning were within normal limits.  A treatment report, 
dated in May 2003, noted his complaints of depression, lack 
of energy, irritability, and nightmares.  The report listed a 
GAF score of 55. 

In his substantive appeal, received in June 2003, the veteran 
reported a lack of motivation to start and complete jobs 
around the house.  He also noted PTSD symptoms of flashbacks, 
nightmares, panic attacks, fear of crowds, irritability, 
decreasing level of personal hygiene, abnormal sleeping 
patterns, lack of motivation, and isolation behavior.  

In February 2004, a VA examination for PTSD was conducted.  
The report indicated that the veteran had retired at the age 
of 62 (approximately 1990).  It noted the veteran's chief 
complaint of difficulty expressing emotions.  He reported 
sleeping about ten hours a day, having combat related dreams 
at a frequency of two to three times per month, and intrusive 
recollections of his World War II experiences several times 
during each day.  His intrusive recollections are frequently 
associated with anxiety.  He also reported panic attacks.  He 
tends to isolate himself, and avoid thoughts or feelings 
associated with trauma.  In addition, he reported 
estrangement from others, restricted range of effect, 
irritability, outbursts of anger, difficulty concentrating, 
hypervigilence and exaggerated startle response.  He has also 
suffered from a history of depression, characterized by low 
self-esteem and tendency toward anhedonia.  The report noted 
that he is currently taking Xanax, Effexor, Inderal, Zocor 
and Ranitidine.  Mental status examination revealed him to be 
a well-groomed elderly man.  He was very, very anxious during 
the interview, and became tangential at points.  He was 
mostly cognitively intact, but depressed.  When he talked 
about the children he witnessed at Dachau (a concentration 
camp), he filled up with tears, despite a sincere effort to 
suppress any manifestations of emotion.  He did not appear to 
be organic or psychotic at the time of the interview.  The 
report concluded with a diagnosis of PTSD.  The VA examiner 
also opined that the veteran has major depressive disorder, 
secondary to the PTSD.  It listed a GAF score in the 50 to 55 
range.  

Treatment reports, dated in January 2004 through April 2004, 
noted that the veteran and his spouse were in therapy.  An 
April 2004 treatment report listed a GAF score of 59.

II.  Analysis

By letters dated in July 2002, the August 2002 RO decision, 
the April 2003 statement of the case (SOC), and the July 2004 
supplemental SOC, the RO advised the veteran of the enactment 
of the Veterans Claims Assistance Act of 2000 (VCAA).  The 
veteran was advised that VA would make reasonable efforts to 
help him get the evidence necessary to substantiate his claim 
herein, but that he must provide enough information so that 
VA could request any relevant records.  The veteran was 
advised of the evidence previously received and requested to 
provide authorization for the release of any additional 
medical records which may be available.  The veteran was also 
requested to identify any additional information or evidence 
that he wanted VA to try and obtain.  

The rating decision, the April 2003 SOC, and the July 2004 
SSOC, herein collectively notified the veteran of the 
relevant laws and regulations and essentially advised him of 
the evidence necessary to substantiate his claim herein.  The 
April 2003 SOC specifically set forth the regulations 
pertaining to VA's duty to assist, thus notifying the veteran 
of his and VA's respective obligations to obtain different 
types of evidence.  These documents also advised the veteran 
of the evidence of record, adjudicative actions taken, and of 
the reasons and bases for denial.  Likewise, the initial 
letter to the veteran pre-dated the rating action on appeal, 
such that any defect as to timing of this notice to the 
veteran did not prejudice him.  

The RO has obtained all available treatment records 
identified by the veteran as to this issue, and the veteran 
has been given a VA examination to determine the severity of 
his service-connected PTSD.  Accordingly, the Board finds 
that VA has satisfied its duty to notify and to assist 
pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103; 
38 C.F.R. § 3.159(b).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A 1155; 38 C.F.R. Part 4.  
 
When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.  38 C.F.R. § 4.126.

PTSD is rated 30 percent when it results in occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, recent events).  A rating of 50 percent is 
assigned for PTSD when it results in occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  PTSD is rated 70 percent when it produces 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  38 C.F.R. § 4.130, 
Diagnostic Code 9411.

The psychiatric symptoms listed in the above rating criteria 
are not exclusive, but are examples of typical symptoms for 
the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. 
App. 436 (2002)

The evidence shows that the veteran retired in the around 
1990.  It does not appear that he has sought any type of 
employment since that time.  

On his February 2004 VA examination for PTSD, the veteran 
reported combat related dreams at a frequency of two to three 
times per month, and intrusive recollections of his World War 
II experiences several times during each day, which are 
frequently associated with anxiety.  He also reported panic 
attacks.  He also reported estrangement from others, 
restricted range of effect, irritability, outbursts of anger, 
difficulty concentrating, hypervigilence and exaggerated 
startle response.  He has further suffered from a history of 
depression, characterized by low self-esteem and tendency 
toward anhedonia.  Mental status examination revealed him to 
be a well-groomed elderly man, who was very, very anxious 
during the interview, and became tangential at points.  He 
was mostly cognitively intact, and was depressed.   When he 
talked about the children he witnessed at Dachau he filled up 
with tears, this despite a sincere effort to suppress any 
manifestations of emotion.  He did not appear to be organic 
or psychotic at the time of the interview.  The report 
concluded with a diagnosis of PTSD.  The VA examiner also 
opined that the veteran has major depressive disorder, 
secondary to the PTSD.  It listed a GAF score in the 50 to 55 
range, consistent with the outpatient treatment records.  

In evaluating the evidence, the Board has noted the various 
Global Assessment of Functioning (GAF) scores which 
clinicians have assigned.  The GAF is a scale reflecting the 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness.  See 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed.) (DSM-IV); Carpenter v. Brown, 8 Vet. App. 240 (1995).  
For example, a GAF score of 41 to 50 is meant to reflect an 
examiner's assessment of serious symptoms (e.g. suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social, occupational, or school 
functioning (e.g. no friends, unable to keep a job).  A 51-60 
GAF score indicates the examiner's assessment of moderate 
symptoms (e.g., a flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  A GAF score of 61 to 70 
indicates some mild symptoms (e.g., depressed mood and mild 
insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, and 
has some meaningful interpersonal relationships.  A GAF score 
of 71 to 80 indicates that if symptoms are present, they are 
transient and expectable reactions to psychosocial stressors 
(e.g., difficulty concentrating after family argument); no 
more than slight impairment in social, occupational, or 
school functioning (e.g., temporarily falling behind in 
school work).

An examiner's classification of the level of psychiatric 
impairment at the moment of examination, by words or by a GAF 
score, is to be considered, but it is not determinative of 
the percentage VA disability rating to be assigned; the 
percentage evaluation is to be based on all the evidence that 
bears on occupational and social impairment.  See 38 C.F.R. § 
4.126; VAOPGCPREC 10-95.

Given the foregoing medical findings, as well as the 
veteran's complaints of increasing detachment from others, 
low self esteem, distress, etc., the Board concludes that the 
evidence more nearly reflects the criteria for a 50 percent 
evaluation for PTSD.  It produces occupational and social 
impairment with reduced reliability and productivity.  

Since suicidal ideation, obsessional rituals that interfere 
with routine activities, illogical speech, near continuous 
panic, neglect of personal hygiene or similar symptoms are 
not shown, a 70 percent rating is not warranted.  

The symptoms accounting for the 50 percent rating assigned by 
this decision appear to have been present throughout the 
appeal period, such that consideration of staged ratings is 
not indicated.  


ORDER

An initial disability rating of 50 percent for PTSD is 
granted, subject to the law and regulations governing the 
payment of monetary benefits.  


	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


